Citation Nr: 0410069	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether M.G., as guardian of the veteran's minor children, is 
entitled to increased apportionment of the veteran's Department of 
Veterans Affairs (VA) pension benefits, in excess of amounts of 
$168 and $126 paid during various times.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran disagreed initially with the apportionment of his pension 
benefits. 

The mother and custodian of the veteran's four children, M.G., was 
informed of the veteran's notice of disagreement (NOD) and 
provided an opportunity to submit any response or information she 
deemed appropriate.  Further, she filed her own NOD to the 
apportionment decision.  The RO provided her a June 2002 statement 
of the case (SOC), to which she filed a substantive appeal.  
Therefore, those applicable provisions of contested claims 
proceedings were complied with.  Substantive appeals however, were 
filed by both parties, and there is no indication that the content 
of those documents were provided to the other party.  See 38 
C.F.R. § 19.102 (2003).  Further, there is evidence of State court 
adjudication, as set forth below, which may impact the 
adjudication of this case, but this was not initially considered 
by the RO, thus remand is needed.

In his July 2002 substantive appeal, the veteran requested a video 
teleconference (VTC).  The RO, in letters dated in July 2003 and 
August 2003, informed the veteran that the VTC was scheduled 
first, for August 19, 2003, and then for September 22, 2003.  The 
veteran failed to attend the September 2003 VTC.  The veteran, 
however, through his representative, filed a motion dated in 
September 2003 to the effect that he could not attend the 
September 22, 2003, VTC due to good cause and requested a 
rescheduling of the VTC.  In light of the veteran's explanation 
for not attending the September 22, 2003, VTC, and the fact that 
M.G. was not informed of the two prior dates, the Board, in a 
letter dated in October 2003, granted the motion.  

In letters dated in November 2003, the RO informed the veteran and 
M.G. that the VTC was rescheduled for December 12, 2003.  The 
veteran, in his November 2003 response, indicated he would attend 
the VTC.  M.G., however, declined and indicated she may wait for a 
Travel Board.  The veteran later canceled the VTC.  M.G. did not 
request a hearing on her substantive appeal or otherwise.  She was 
informed of the VTC as a result of the veteran having requested a 
hearing and in compliance with contested claim procedures.  See 38 
C.F.R. § 20.713(a) (2003).  Therefore, in light of the fact that, 
M.G. did not request a hearing in her substantive appeal her, she 
declined to participate in the scheduled VTC, and, the veteran 
canceled his prior requests, the Board deems any and all requests 
for a hearing to have been withdrawn.  Id.; 38 C.F.R. § 20.704(c) 
(2003).  If either party wants a hearing, they should so indicate 
while the case is undergoing remand development.  Without specific 
request for such hearing, it is concluded all requests are 
withdrawn.  Id.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

As noted above, it does not appear from the record that the 
parties were informed of the content of the substantive appeals in 
this case.  Prior to a Board decision being entered, that should 
be undertaken.  See 38 C.F.R. § 19.102.

Additionally, since the statement of the case was issued to both 
parties, additional review was undertaken by the State court 
having jurisdiction of the domestic relations matters in this 
case, including child support.  This adjudication may affect the 
amounts paid in this case, and should be initially reviewed by the 
RO for adjudication prior to coming to the Board.  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 
3d 1339 (Fed. Cir. 2003). 

Additionally, there are evidentiary matters that concern the Board 
concerning the amounts of money paid by the veteran, and the 
periods for which payment was made.  An attempt at as complete an 
accounting as possible will be undertaken, to ascertain the 
amounts actually paid, and the periods of time involved in that 
payment.  All 4 children at issue have reached the age of 18 
during the course of the appeal.  They all appear to have been 
removed as dependents from the veteran's award.  Thus, the 
question in essence is for the propriety of past payments, whether 
the veteran was discharging his child support duties, or whether 
he was claiming to make payments that were counted by the VA, yet 
was not making the payments, resulting in an overpayment to him of 
VA pension benefits.

As an aside, the veteran in some correspondence with VA has 
questioned his relationship to these children.  That is a matter 
beyond the scope of this appeal.  The State Court and the VA have, 
recognized these four as children of the veteran, and he listed 
them as his children on his application for pension benefits.  Of 
course they may become of age, get married, or otherwise move 
outside of the VA definition of "children" for VA benefits, but 
his paternal responsibility is assumed for the applicable period 
based on the evidence on file.  

In that regard, it is noted that upon award of pension benefits in 
2001, he was informed that the $1412, he was to receive included 
payment as a veteran with 4 dependents.  Subsequently, it was 
determined that his children were living with their mother, not 
with the veteran.  He reportedly, in 2002, was providing $486 
dollars in child support, pursuant to a State court order.  At 
that time, his pension benefit with 4 children was $1450.  This 
was said to include $654 from the VA in payment for the 
dependents.  Thus, an apportionment decision was made to pay M.G., 
the amount of $168.  This was the difference between what the 
veteran was supposedly paying, and the amount the VA was paying 
him for the dependents.  This was deemed to represent $42 for each 
child.  The record reflects that the apportionment award fell to 
$126 dollars upon the oldest child reaching 18.

This, essentially, is the information that was provided in the 
statement of the case, provided to each party.  Evidence received 
in the file since that document, however, presents a very 
confusing picture as to what money was actually paid, the arrears 
that appear to have been created, and whether the arrears were 
cleared up as a result of State Court Order.  As noted, the entire 
matter is somewhat complicated by the fact that now all four 
children appear to have been removed from the veteran's award.  
Thus, in order to more fully evaluate the current appeal, 
additional clarifying evidence is needed.  

The evidence is needed to ascertain how much the veteran actually 
paid during the time he was being paid by the VA for 4 dependents.  
He is requested to provide evidence as to the payments he made.

In view of the foregoing, this case is REMANDED for the following 
action:

1.  The RO should provide the veteran and M.G., information 
concerning the content of the substantive appeals.

2.  The RO should contact the veteran and M.G., and request all 
information they have concerning child support payments made 
and/or received.  The veteran should provide, as possible, copies 
of checks sent, or other information he has concerning any and all 
payments made.  The State court should also be contacted to 
ascertain whether there is a month by month accounting for the 
time period in question (from June 1, 2001, to March 1, 2004).  If 
so, a copy of that document should be requested.

3.  Thereafter, the matter should be readjudicated based on the 
evidence added to the file since the statement of the case.  
Readjudication should include a comprehensive accounting of the 
benefits paid to the veteran, the amount of dependency money paid 
in the benefit, and the amounts month-by-month paid by the veteran 
to child support.  A full discussion of all facts used in reaching 
the pertinent determination, to include any overpayments or 
underpayments made should be set forth.  If there is no change in 
the decision on appeal, that should be explained in view of the 
evidence added to the record since that last statement of the 
case.

When the aforementioned development has been accomplished, both 
parties should be provided with a supplemental statement of the 
case and afforded a timely opportunity to respond thereto.  
Thereafter, the case should be returned to the Board if in order.  
No action is required of the parties until they are notified.  The 
Board intimates no opinion as to the outcome in this case as a 
result of the development requested herein.

The parties each have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





